DETAILED ACTION

Summary
This Office Action is based on the Photovoltaic Module and Assembly filed November 12, 2021.
Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the slope" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency. 
Amending “the slope” to “a slope” or “a slope of the roof” would overcome the rejections.
Claim 1 recites the limitation "the second horizontal side" on line 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency. 
Amending “the second horizontal side” to “a second horizontal side” would overcome the rejections.
Claim 1 recites the limitation "the photovoltaic cells" on line 13.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the photovoltaic cells” recited on line 13 is referring to any of the “plurality of photovoltaic cells” recited on line 8 of claim 1, and if so which of the plurality of photovoltaic cells, or if “the photovoltaic cells” recited on line 13 is referring to entirely different photovoltaic cells altogether. Dependent claims are rejected for dependency. 
Amending “the photovoltaic cells” to “the plurality of photovoltaic cells” would overcome the rejections.
Claim 1 recites the limitation "the junction boxes" on line 13-14.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the junction boxes” recited on line 13-14 is referring to any of the “at least two monopole junction boxes” recited on line 9 of claim 1, and if so which of the at least two monopole junction boxes, or if “the junction boxes” recited on line 13-14 is referring to entirely different junction boxes altogether. Dependent claims are rejected for dependency. 
Amending “the junction boxes” to “the at least two monopole junction boxes” would overcome the rejections.
Claim 1 recites the limitation "the photovoltaic module column" on line 18.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims are rejected for dependency. 
Claim 1 recites the limitation "the photovoltaic modules" on line 19.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the photovoltaic modules” recited on line 19 is referring to any of the “plurality of photovoltaic modules” recited on line 3 of claim 1, and if so which of the plurality of photovoltaic modules, or if “the photovoltaic modules” recited on line 19 is referring to entirely different photovoltaic modules altogether. Dependent claims are rejected for dependency. 
Amending “the photovoltaic modules” to “the plurality of photovoltaic modules” would overcome the rejections.
Claim 2 recites the limitation "the first respectively last photovoltaic cell" on line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last photovoltaic cell" to "a first respectively last photovoltaic cell" would overcome the rejection.
Claim 2 recites the limitation "the first respectively last column of the arrangement" on line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last column of the arrangement" to "a first respectively last column of the arrangement" would overcome the rejection.
Claim 5 recites the limitation "the first respectively last photovoltaic cell" on line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last photovoltaic cell" to "a first respectively last photovoltaic cell" would overcome the rejection.
Claim 5 recites the limitation "the first respectively last column of the arrangement" on line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last column of the arrangement" to "a first respectively last column of the arrangement" would overcome the rejection.
Claim 7 recites the limitation "the return cable" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the module" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the return electric track of the next module in the column" on line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
As there is only one previously recited “return electric track” (see line 2-3 of claim 8 “the photovoltaic modules comprise a return track embedded in the module”), it is unclear as to what “the return electric track of the next module in the column” recited on line 4-5 of claim 8 is referring to. 
Claim 10 recites the limitation "the first respectively last photovoltaic cell" on line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last photovoltaic cell" to "a first respectively last photovoltaic cell" would overcome the rejection.
Claim 10 recites the limitation "the first respectively last column of the arrangement" on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last column of the arrangement" to "a first respectively last column of the arrangement" would overcome the rejection.
Claim 11 recites the limitation "the first respectively last photovoltaic cell" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last photovoltaic cell" to "a first respectively last photovoltaic cell" would overcome the rejection.
Claim 11 recites the limitation "the first respectively last column of the arrangement" on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Amending "the first respectively last column of the arrangement" to "a first respectively last column of the arrangement" would overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azoulay (U.S. Pub. No. 2012/0151856 A1).
With regard to claims 1 and 9, Azoulay discloses a photovoltaic assembly for installation on a sloped roof and a photovoltaic module, comprising
a plurality of a plurality of photovoltaic modules (10, Fig. 7), 
arranged in at least one column parallel to the slope (see Fig. 7 depicting at least one vertically extending column of photovoltaic modules 10 structurally capable of being parallel to the slope of the roof), each photovoltaic module comprising: 
a laminate of rectangular shape (12 depicted in Fig. 1 as having a rectangular top view), with 
two slope sides to be placed parallel to the slope of the roof and two horizontal sides  to be placed perpendicular to the slope (such as exemplified in Fig. 7, two vertically extending left and right slope sides structurally capable of being placed parallel to the slope of the roof and two top and bottom horizontal sides extending horizontally structurally capable of being placed perpendicular to the slope), 
a plurality of photovoltaic cells, disposed in the laminate (see, for example, Fig. 11 depicting a plurality of photovoltaic cells 40A disposed in the laminate), 
at least two monopole junction boxes (“junction box” is interpreted to include a housing for electrical components for junctioning; each component 57 and 58 detailed in Fig. 2 and annotated Fig. 2 below is cited to read on the claimed “junction box” as they form housings for electrical cables within each housing capable of electrically junctioning to adjacent modules), comprising 

    PNG
    media_image1.png
    375
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    381
    media_image2.png
    Greyscale

Annotated Fig. 2
a first junction box attached respectively at the corner between one of the first or second slope side and a first horizontal side, and a second junction box attached at the corner between the same first or second slope side and the second horizontal side, connected to the photovoltaic cells (such as the cited junction box at the positive pole at the upper left 52 depicted in Fig. 11 reading on the claimed “first junction box” attached respectively at the corner between a first left slope side and a first top horizontal side and the cited junction box at the negative pole at the bottom left 52 reading on the claimed “second junction box” attached at the corner between the same first left slope side and the second bottom horizontal side and connected to the photovoltaic cells), 
the junction boxes of the photovoltaic modules being close to the same slope side of the photovoltaic modules (as depicted in Fig. 11-12, the cited first and second junction boxes being close to the same left slope side of the photovoltaic modules), 
connection cables, spanning between the second junction box of a photovoltaic module and the first junction box of the next photovoltaic module in the photovoltaic module column (such as exemplified in annotated Fig. 2 above and Fig. 7, connection cables within housing 57/58, spanning between the cited second junction box of a photovoltaic module and the first junction box of the next photovoltaic module in the photovoltaic module column), 
collecting cables, configured to connect the photovoltaic modules to an electric collector (such as exemplified in Fig. 12, colleting cables electrically connecting the cited photovoltaic modules 10 to an electric collector 63).
With regard to claim 4, Azoulay discloses it comprises
one return cable for each column of photovoltaic modules, which runs parallel to the slope sides of the photovoltaic modules, connecting the second junction box of the last photovoltaic module of the column to an electric collector (see Fig. 11-12 and annotated Fig. 12 below depicting the second junction box at the negative pole at the bottom left 52 of the last photovoltaic module 10 having a return cable which runs vertically parallel to the cited vertical slope sides of the photovoltaic modules, connecting the second junction box of the last photovoltaic module of the column to an electric collector 63).

    PNG
    media_image3.png
    671
    522
    media_image3.png
    Greyscale

Annotated Fig. 12
With regard to claim 8, Azoulay the photovoltaic modules comprise
a return electric track embedded in the module and parallel the slope side (such as the vertically extending portions of 54 depicted in Fig. 11-12 cited to read on the claimed “return electric track” which is embedded in the module 10 and parallel the cited vertical slope side; also see Fig. 2), wherein
the return electric track of one module is connected to the return electric track o the next module in the column (as depicted in Fig. 11-12, the return electric track of one module 10 is electrically connected to the return electric track o the next module 10 in the column),
the return electric track of the first photovoltaic module in a column being also connected to a collecting cable (as depicted in Fig. 11-12, the return electric track of the first photovoltaic module 10 in a column being also electrically connected to a collecting cable connecting the first photovoltaic module 10 to converter 63), and 
the return electric track of the last photovoltaic module in a column being connected to the second junction box of said last photovoltaic module of the column (as depicted in Fig. 11-12, the return electric track of the last photovoltaic module in a column being electrically connected to the second junction box of said last photovoltaic module of the column).
With regard to claim 12, Azoulay the photovoltaic modules comprises
a return electric track, parallel its slope sides (such as the vertically extending portions of 54 depicted in Fig. 11-12 cited to read on the claimed “return electric track” which are parallel the cited vertical slope side).
With regard to claim 13, Azoulay a corrugated sheet, for installation on a roof or structure, characterized in that is comprises
at least one photovoltaic module according to claim 8 (see rejection of claim 8 above),
attached to its upper side, with the slope sides parallel to ridges of the corrugated sheet (see Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5-7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azoulay (U.S. Pub. No. 2012/0151856 A1) in view of Koehler (U.S. Pub. No. 2015/0326177 A1).
With regard to claims 2-3 and 10, independent claim 1 and dependent claim 9 are anticipated by Azoulay under 35 U.S.C. 102(a)(1) as discussed above.
Azoulay teaches a plurality of photovoltaic cells 40A in an electrical configuration between a top positive pole junction box 52 and a bottom negative pole junction box 52 (recall Fig. 11) but does not disclose the photovoltaic cells are arranged in columns, parallel to the slope sides.
However, Koehler discloses a photovoltaic assembly (see Title and Abstract) and teaches an electrical configuration of photovoltaic cells (300, 307, 308, 315, 316, and 323, Fig. 3b) between a top positive junction box 1a and a bottom negative junction box 1b (see Fig. 3b teaching electrical configuration of photovoltaic cells between a top positive junction box 1a and a bottom negative junction box 1b and including a bypass diode 24 and corresponding circuitry). While Koehler teaches “rows” of solar cells, in the orientation depicted in Fig. 3b wherein the positive junction box 1a and the negative junction box 1b is oriented vertically aligned, the cited solar cells of Koehler are cited to read on the claimed “arranged in columns” (also see [0028-0029] teaching panels installable in landscape or portrait mode). 
Koehler teaches at least one connecting electric track comprising connection segments connecting one photovoltaic cell to the next in a column of photovoltaic cells and the first respectively last photovoltaic cell of the first respectively last column of the arrangement to a junction box, and U-shapes, connected the last photovoltaic cell of a column to the first photovoltaic cell of the next column in the arrangement (as depicted in Fig. 3b and annotated Fig. 3b below, at least one connecting electric track comprising connection segments connecting one photovoltaic cell to the next in a column of photovoltaic cells and a first respectively last photovoltaic cell of a first respectively last column of the arrangement to a junction box 1b, and U-shapes, connected the last photovoltaic cell of a column to the first photovoltaic cell of the next column in the arrangement).

    PNG
    media_image4.png
    706
    504
    media_image4.png
    Greyscale

Annotated Fig. 3b
Koehler teaches the electrical configuration of the photovoltaic cells between the cited top positive junction box and cited bottom negative junction box provides a circuit design which enables use of a junction box with short cables and connectors at opposite corners  while the module’s circuit is still protected by a bypass diode (see [0006-0007]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electrical configuration of the photovoltaic cells in the assembly of Azoulay to include the electrical configuration cited in Koehler because it would have provided for enabling use of a junction box with short cables and connectors at opposite corners while the module’s circuit is still protected by a bypass diode.
With regard to claims 5, 6, and 11, Azoulay discloses a photovoltaic assembly for installation on a sloped roof and a photovoltaic module, comprising
a plurality of a plurality of photovoltaic modules (10, Fig. 7), 
arranged in at least one column parallel to the slope (see Fig. 7 depicting at least one vertically extending column of photovoltaic modules 10 structurally capable of being parallel to the slope of the roof), each photovoltaic module comprising: 
a laminate of rectangular shape (12 depicted in Fig. 1 as having a rectangular top view), with 
two slope sides to be placed parallel to the slope of the roof and two horizontal sides  to be placed perpendicular to the slope (such as exemplified in Fig. 7, two vertically extending left and right slope sides structurally capable of being placed parallel to the slope of the roof and two top and bottom horizontal sides extending horizontally structurally capable of being placed perpendicular to the slope), 
a plurality of photovoltaic cells, disposed in the laminate (see, for example, Fig. 14 depicting a plurality of photovoltaic cells 40A disposed in the laminate), 
at least two monopole junction boxes (“junction box” is interpreted to include a housing for electrical components for junctioning; each component 57 and 58 detailed in Fig. 2 and annotated Fig. 2 below is cited to read on the claimed “junction box” as they form housings for electrical cables within each housing capable of electrically junctioning to adjacent modules), comprising 

    PNG
    media_image1.png
    375
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    381
    media_image2.png
    Greyscale

Annotated Fig. 2
a first junction box attached respectively at the corner between one of the first or second slope side and a first horizontal side, and a second junction box attached at the corner between the same first or second slope side and the second horizontal side, connected to the photovoltaic cells (such as the cited junction box at the negative pole at the upper right 52 depicted in Fig. 14 reading on the claimed “first junction box” attached respectively at the corner between a first right slope side and a first top horizontal side and the cited junction box at the negative pole at the bottom right 52 reading on the claimed “second junction box” attached at the corner between the same first right slope side and the second bottom horizontal side and connected to the photovoltaic cells), 
the junction boxes of the photovoltaic modules being close to the same slope side of the photovoltaic modules (as depicted in Fig. 14-15, the cited first and second junction boxes being close to the same right slope side of the photovoltaic modules), 
connection cables, spanning between the second junction box of a photovoltaic module and the first junction box of the next photovoltaic module in the photovoltaic module column (such as exemplified in annotated Fig. 2 above and Fig. 7, connection cables within housing 57/58, spanning between the cited second junction box of a photovoltaic module and the first junction box of the next photovoltaic module in the photovoltaic module column), 
collecting cables, configured to connect the photovoltaic modules to an electric collector (such as exemplified in Fig. 12, colleting cables electrically connecting the cited photovoltaic modules 10 to an electric collector 63), the photovoltaic modules comprise
a return electric track embedded in the module and parallel the slope side (such as the vertically extending portions of 54 depicted in Fig. 14-15 cited to read on the claimed “return electric track” which is embedded in the module 10 and parallel the cited vertical slope side; also see Fig. 2), wherein
the return electric track of one module is connected to the return electric track o the next module in the column (as depicted in Fig. 14-15, the return electric track of one module 10 is electrically connected to the return electric track o the next module 10 in the column),
the return electric track of the first photovoltaic module in a column being also connected to a collecting cable (as depicted in Fig. 14-15, the return electric track of the first photovoltaic module 10 in a column being also electrically connected to a collecting cable connecting the first photovoltaic module 10 to converter 63), and 
the return electric track of the last photovoltaic module in a column being connected to the second junction box of said last photovoltaic module of the column (as depicted in Fig. 14-15, the return electric track of the last photovoltaic module in a column being electrically connected to the second junction box of said last photovoltaic module of the column).

However, Koehler discloses a photovoltaic assembly (see Title and Abstract) and teaches an electrical configuration of photovoltaic cells (300, 307, 308, 315, 316, and 323, Fig. 3b) between a right positive junction box 1a and a left negative junction box 1b (see Fig. 2a teaching electrical configuration of photovoltaic cells between a right positive junction box 1a and a left negative junction box 1b and including a bypass diode 24 and corresponding circuitry). Koehler teaches “rows” of solar cells, in the orientation depicted in Fig. 2a wherein the positive junction box 1a and the negative junction box 1b is oriented horizontally aligned reading on the claimed “lines” (also see [0028-0029] teaching panels installable in landscape or portrait mode). 
Koehler teaches at least one connecting electric track comprising connection segments connecting one photovoltaic cell to the next in a line of photovoltaic cells and the first respectively last photovoltaic cell of the first respectively last line of the arrangement to a junction box, and U-shapes, connected the last photovoltaic cell of a line to the first photovoltaic cell of the next line in the arrangement (as depicted in Fig. 3b and annotated Fig. 2b below, at least one connecting electric track comprising connection segments connecting one photovoltaic cell to the next in a line of photovoltaic cells and the first respectively last photovoltaic cell of the first respectively last line of the arrangement to a junction box 1b, and U-shapes, connected the last photovoltaic cell of a line to the first photovoltaic cell of the next line in the arrangement).

    PNG
    media_image5.png
    542
    699
    media_image5.png
    Greyscale

Annotated Fig. 2b
Koehler teaches the electrical configuration of the photovoltaic cells between the cited right positive junction box and cited left negative junction box provides a circuit design which enables use of a junction box with short cables and connectors at opposite corners  while the module’s circuit is still protected by a bypass diode (see [0006-0007]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electrical configuration of the photovoltaic cells in the assembly of Azoulay to include the electrical configuration cited in Koehler because it would have provided for enabling use of a junction box with short cables and connectors at opposite corners while the module’s circuit is still protected by a bypass diode.
With regard to claim 7, dependent claim 6 is obvious over Azoulay in view of Koehler under 35 U.S.C. 103 as discussed above. Azoulay discloses 
the return cable and at least a portion of the connecting cables are enclosed inside a cable sheath, the cable sheath being parallel to the slope sides of the photovoltaic modules (as depicted in Fig. 2, a return cable 54 and the cited connecting cables within the housing of 57/58 are enclosed inside a cable sheath, such as the material of body 12 cited to read on the claimed “cable sheath” because it functions as an electrically insulating cover encasing the cited return cable 54 and cited connecting cables within the housing of 57/58; see Fig. 2 depicting the cited cable sheath extending in three-dimensions which is cited to read on the claimed “being parallel to the slope sides of the photovoltaic modules” because it includes portions extending in the vertical direction parallel to the cited vertical slope sides).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 7, 2022